UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHARLES ROSEN, III,                     
                 Plaintiff-Appellant,
                 v.
THE CITY OF VIRGINIA BEACH; JAMES
K. SPORE, in his capacity as City
Manager for the City of Virginia                No. 02-2244
Beach; ALFRED M. JACOCKS,
individually, and in his capacity as
Chief of Police for the City of
Virginia Beach, Virginia,
               Defendants-Appellees.
                                        
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
              Henry Coke Morgan, Jr., District Judge.
                          (CA-01-832-2)

                      Submitted: May 21, 2003

                      Decided: May 30, 2003

       Before WILKINSON and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Andrew M. Sacks, SACKS & SACKS, Norfolk, Virginia, for Appel-
lant. Hunter W. Sims, Jr., Scott W. Kezman, Kristan B. Burch,
KAUFMAN & CANOLES, P.C., Norfolk, Virginia, for Appellees.
2                  ROSEN v. CITY   OF   VIRGINIA BEACH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Charles W. Rosen, III, appeals from the order of the district court
granting Defendants’ motion for summary judgment and dismissing
his complaint brought under 42 U.S.C. § 1983 (2000).1 After our de
novo review, see Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d
1162, 1167 (4th Cir. 1988), we affirm.

   Rosen first claims that the district court erred in denying relief on
his substantive due process claim arising from his involvement in the
1999 arrest of Victor Moultrie. Under 42 U.S.C. § 1983 (2000), in
order to make a due process claim relating to the termination of
employment, one must first assert a legitimate liberty or property
interest in the employment position. See Board of Regents v. Roth,
408 U.S. 564, 569-71 (1972). To have a constitutionally protected
property interest in employment, "‘a person clearly must have more
than an abstract need or desire for it. He must have more than a uni-
lateral expectation of it. He must, instead, have a legitimate claim of
entitlement to it.’" Prince v. Bridges, 537 F.2d 1269, 1271 (4th Cir.
1976) (quoting Roth, 408 U.S. at 577) (emphasis deleted). Moreover,
one cannot maintain a claim of the deprivation of a legitimate prop-
erty interest in a position of employment where he has voluntarily
resigned the position. See Stone v. University of Md. Med. Sys. Corp.,
855 F.2d 167, 173 (4th Cir. 1988). It is undisputed that Rosen
resigned his position with the Virginia Beach Police Department. Fur-
thermore, we find Rosen’s repeated conclusory allegations that his
resignation was rendered involuntary by duress and coercion to be
unpersuasive. See id. at 174. Accordingly, we deny this claim.
    1
   Rosen also raised several state-law claims that were likewise dis-
missed when the district court declined to exercise supplemental jurisdic-
tion. See 28 U.S.C. § 1367 (2000). Rosen has abandoned these claims on
appeal.
                   ROSEN v. CITY   OF   VIRGINIA BEACH                3
   Rosen next argues that the district court erred in rejecting his pro-
cedural due process claim that he was denied an opportunity to chal-
lenge his termination from the police department. Following his
voluntary resignation, Rosen was entitled only to appeal the charac-
terization of his resignation. Although Rosen initially pursued this
effort, he abandoned these efforts when he was indicted for criminal
assault by the grand jury for the City of Norfolk. Our review of the
record discloses that following his acquittal, Rosen has made no effort
to avail himself of his right of appeal. Accordingly, we deny this final
claim.2

   We affirm the district court’s grant of summary judgment in Defen-
dants’ favor. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED
  2
   Rosen has presented no argument on his claim raised in the district
court that Acting Chief of Police Alfred Jacocks denied him procedural
due process by conducting a press conference and characterizing Rosen’s
actions in a negative light. Accordingly, we conclude that Rosen has
abandoned this claim.